Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-17-00116-CR

                                   IN RE Juan Guzman ZUNIGA Jr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 26, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus on March 6, 2017. On April 3, 2017, Relator

filed an “Objection to Interlocutory Ruling Order, Denial of Appointment of Counsel,” which this

Court considers to be a supplemental petition for writ of mandamus. The court has considered the

petition and supplement and is of the opinion Relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and supplemental petition for writ of mandamus

are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2006CR5239, styled State of Texas v. Juan Guzman Zuniga, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.